In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: April 29, 2021

* * * *           *    *    *   *   *    *    *   *    *
A. HART,                                               *                 UNPUBLISHED
                                                       *
                  Petitioner,                          *                 No. 16-1186V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Attorneys’ Fee and Costs;
AND HUMAN SERVICES,                                    *                 Attorneys’ Rates; Unreasonable
                                                       *                 Expert Cost.
                  Respondent.                          *
*      * *   *    * * * *           *    *    *   *    *

Carol A. Thompson, The Federal Practice Group, Washington, D.C., for petitioner.
Voris E. Johnson, U.S. Department of Justice, Washington, D.C., for respondent.

                           DECISION ON ATTORNEYS’ FEES AND COSTS1

        On December 16, 2020, A. Hart (“petitioner”) filed a motion for final attorneys’ fees and
costs (“Fees App.”) (ECF No. 92). For the reasons discussed below, I GRANT petitioner’s
motion and award reasonable attorneys’ fees of $4,032.60 and reasonable petitioner’s costs of
$11,768.64.

     I.   Procedural History

     On September 22, 2016, petitioner filed a pro se claim in the National Vaccine Injury
Compensation Program.2 Petitioner alleged that as a result of an influenza (“flu”) vaccination on

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). An objecting party must provide the court with a proposed redacted version of the
opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
September 23, 2013, she developed pneumonia and chronic shortness of breath with and without
exertion. Petition (ECF No. 1). Ms. Carol Thompson entered her appearance as petitioner’s
counsel on October 16, 2020, see Petitioner’s Motion (ECF No. 87), and appeared on behalf of
petitioner in a status conference on November 2, 2020, see Scheduling Order (No. 90). On
December 17, 2020, a decision was entered granting petitioner’s motion for voluntary dismissal
of her claim for insufficient proof. Petitioner’s Motion (ECF No. 94); Decision (ECF No. 95).

        On December 16, 2020, petitioner filed the present motion for final attorneys’ fees and
costs. She requests $4,663.50 in attorneys’ fees and $12,968.64 in reimbursement for costs
which she personally incurred. Fees App. at 1. On the same day, respondent filed a response
which provides that respondent defers to the Court’s determination as to whether the statutory
requirements for attorneys’ fees and costs were met in this case. Fees Response (ECF N. 93) at
2. Petitioner has not filed a reply. Petitioner’s motion is now ripe for adjudication.

    II.   Legal Standard

        The Vaccine Act provides that in the event that a petition results in compensation, the
special master “shall” also award reasonable attorneys’ fees and costs incurred in any proceeding
on such petition. 42 U.S.C. § 300aa-15(e)(1). Even when compensation is not awarded,
reasonable attorneys’ fees and costs “may” be awarded “if the special master or court determines
that the petition was brought in good faith and there was a reasonable basis for which the claim
was brought.” § 15(e)(1). The Federal Circuit has reasoned that in formulating this standard,
Congress intended “to ensure that vaccine injury claimants have readily available a competent
bar to prosecute their claims.” Cloer v. Sec’y of Health & Human Servs., 675 F.3d 1358, 1362
(Fed. Cir. 2012). Here, although petitioner’s claim was not compensated, she provided objective
evidence of vaccination, the injury alleged, and a medical professional’s opinion supporting
vaccine causation and proposing a rather opaque theory of which I had significant questions.
Petitioner subsequently retained counsel who did not incur additional costs. During a status
conference to discuss petitioner’s anticipated voluntary motion for a voluntary dismissal,
respondent’s counsel represented that respondent would not challenge reasonable basis. See
Scheduling Order filed November 2, 2020 (ECF No. 90). Based on these factors and
respondent’s lack of any specific objections in his response, I find that the claim was supported
by reasonable basis during its pendency.

        The Federal Circuit has approved the use of the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. Avera v. Sec’y of Health & Human
Servs., 515 F. 3d 1343, 1349 (Fed. Cir. 2008). Using the lodestar approach, a court first
determines the reasonable hourly rate, which is then applied to the number of hours reasonable
expended on the litigation. Id. at 1347-58 (citing Blum v. Stenson, 465 U.S. 886, 888 (1984)).
The Office of Special Masters (“OSM”) has prepared ranges of reasonable hourly rates for
attorneys of varying experience and for paralegals, which are posted on the Court’s website.3



3
 Court of Federal Claims – Office of Special Masters, OSM Attorneys’ Forum Hourly Rate Fee Schedules, at
https://www.uscfc.uscourts.gov/node/2914.



                                                      2
        Petitioner “bears the burden of establishing [that] the hours expended, the rates charged,
and the expenses incurred” are reasonable. Wasson v. Sec'y of Health & Human Servs., 24 Cl.
Ct. 482, 484 (1993). Adequate proof of the claimed fees and costs should be presented when the
motion is filed. Id. at n. 1. The special master has the discretion to reduce awards sua sponte,
independent of enumerated objections from the respondent. Sabella v. Sec'y of Health & Human
Servs., 86 Fed. Cl. 201, 208–09 (Fed. Cl. 2009); Savin v. Sec'y of Health & Human Servs., 85
Fed. Cl. 313 (Fed. Cl. 2008), aff'd No. 99–537V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr.
22, 2008).

III.       Analysis

      A. Attorneys’ Fees

        I find it reasonable to adjust the requested attorneys’ fees. Petitioner avers that for work
performed in 2020, her attorney Ms. Carol Thompson should be awarded $422.00 per hour. Pet.
Fees App. at 3. Petitioner did not provide any information about Ms. Thompson’s experience,
but cursory internet research reflects that she graduated from law school in 2008, therefore
possessing 11 years of legal experience.4 She is currently a partner at the Federal Practice Group
and her practice is focused on representing current and former members of the military,
government employees, and government contractors. As a part of this practice, she is admitted
before the Court of Federal Claims.5 However, a CM/ECF search confirms that this is her first
matter within the Vaccine Program. Additionally, the permissible range for all attorneys with
between 11 – 19 years of experience, including those with experience specifically within the
Vaccine Program, is $338 – 442.00. While Ms. Thompson grasped the issues presented and
counseled her client to a resolution, I find that a more reasonable hourly rate for her work
performed in this case in 2020 is $360.00. This results in a reduction of $434.60 from the fee
request.6

         Petitioner requests an hourly rate of $253.00 for “VME,” who research identifies as
associate attorney Ms. Victoria Eatherton, who graduated from law school in 2018.7 Fees App.
at 3, 6. The permissible range for attorneys with less than 4 years of experience is $169.00 -
$253.000. For similar reasoning, I find that a more reasonable hourly rate is $200.00. This
results in a reduction of $155.10 from the fee request.8




4
  Federal Practice Group, Carol Thompson – Partner, at https://fedpractice.com/meet our team/carol-thompson/
(last accessed April 26, 2021).

5
    LinkedIn, Carol Thompson, at https://www.linkedin.com/in/carolnoble (last accessed April 26, 2021).

6
    5.3 hours x ($422.00 - $360.00) = $434.60.
7
 Federal Practice Group, Victoria Eatherton - Associate, at https://fedpractice.com/meet our team/victoria-
eatherton/ (last accessed April 26, 2021).

8
    3.3 hours x ($300.00 - $253.00) = $155.10.



                                                          3
         Petitioner also requests an hourly rate of $163.00 for paralegal work in the case, which I
find is likely reasonable. Petitioner also requests reimbursement for very limited billing by the
firm’s founding partner, which I find to be reasonable without determining whether the rate is
reasonable more broadly.

        Turning next to review of the submitted billing statement, I find that the overall hours
spent on this matter appear to be reasonable. The entries reasonably and accurately describe the
work performed and the length of time it took to perform each task. Moreover, respondent has
not identified any particular entries as being objectionable. Therefore, they are compensated
without adjustment. Accordingly, petitioner is awarded a total of $4,032.60 in attorneys’
fees.

   B. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Here, petitioner requests
reimbursement of $12,968.64 in costs which she personally incurred in the prosecution of this
claim. Fees App. at 18. There is an itemized list and accompanying documentation reflect that
the costs are for obtaining medical records, the filing fee, postage, consultation with several
medical experts, and obtaining transcripts of the recorded status conferences which her attorney
reviewed upon taking on representation of petitioner. I find that these costs are adequately
documented and generally reasonable. However, I decline to reimburse a vocational expert’s
March 2017 invoice for $1,200.00, on the basis that this information was not necessary to
support the petition. Vocational experts can be helpful in some cases in the Vaccine Program
involving lost wages if respondent invites settlement discussions, the Court recommends those
discussions, or the case moves formally into the damages phase. However, none of those
scenarios were true here. This results in a reduction of $1,200.00 from petitioner’s costs.

IV.    Conclusion

    In accordance with the foregoing, petitioner’s motion for final attorneys’ fees and costs is
GRANTED. I find that the following is reasonable:

 Attorneys’ Fees Requested                           $4,663.50
 (Adjustment to Ms. Thompson’s Rate)                 - $434.60
 (Adjustment to Ms. Eatherton’s Rate)                - $155.10
 Attorneys’ Fees Awarded                             $4,032.60

 Petitioner’s Costs Requested                        $12,968.64
 (Reduction for Vocational Expert)                   - $1,200.00
 Petitioner’s Costs Reimbursed                       $11,768.64




                                                 4
        Accordingly, I award the following:

        1) A lump sum in the amount of $4,032.60, representing reimbursement for final
           attorneys’ fees and costs, in the form of a check payable to petitioner and her
           attorney Carol A. Thompson.9

        2) A lump sum in the amount of $11,768.64, representing reimbursement for
           petitioner’s costs, in the form of a check payable to petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court shall enter judgment in accordance herewith.10

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




9
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs,” and fees for legal services rendered. Furthermore, Section 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount
awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).

10
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).



                                                         5